Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of March 7th 2022 has been considered.
Claim 16 was added.
Claims 1-16 are pending in the current application.
Claims 11-15 are withdrawn from consideration.
Claims 1-10 and 16 are examined in the current application.
Any rejections not recited below have been withdrawn.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1, 3, 7, 9, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by NPL “Italian Sprinkle Cookies” (‘Grumpyshoneybunch’) (from http://www.Grumpyshoneybunch.com/2008/12/italian-christmas-cookies-and-butterfly.html).

Regarding claim 1: Grumpyshoneybunch discloses a method of making and decorating cookies comprising baking the cookies, cooling the baked cookies, depositing a binding agent (i.e., glaze) to the cookies while the cookies are still warm, applying at least one edible piece good (i.e., sprinkles) to the top of the fresh glaze (i.e., binding agent) and setting the coated cookies on a cooling rack for curing/cooling in ambient temperature until the glaze sets (Grumpyshoneybunch pages 1-2). Given the fact the temperature of the biscuit during the deposition of the binding agent is between a minimum depositing temperature and a maximum depositing temperature (which encompasses any temperature), and similarly, the temperature of the biscuit during the application of the edible piece good is between a minimum application temperature and a maximum application temperature (which also encompasses any temperature), the method of making and decorating cookies in Grumpyshoneybunch meets the claimed limitations.
Regarding claim 3: Grumpyshoneybunch discloses the glaze comprises 3.75 cups of sugar with about half a cup of liquid (i.e., half a cup of milk, a teaspoon of almond extract and a teaspoon of vanilla extract) (see Grumpyshoneybunch page 2). Given the fact the Brix value is an expression of the number of grams of sucrose per 100 grams of liquid, a cup comprises about 237ml, the density of powdered sugar is Grumpyshoneybunch has a Brix value that exceeds 50°.
Regarding claim 7: Grumpyshoneybunch discloses the glaze comprises vanilla extract, whereas the cookie does not (see Grumpyshoneybunch pages 1-2). Accordingly, depositing the glaze on the cookie in Grumpyshoneybunch clearly adjusts the taste of the cookie.
Regarding claims 9 and 10:  Grumpyshoneybunch discloses cooling the cookie and maintaining the cookie, sprinkles and glaze room temperature (see Grumpyshoneybunch page 2), which meets the claimed limitations.
Regarding claim 16: Grumpyshoneybunch discloses depositing the sprinkles to the top of the glazed cookies (see Grumpyshoneybunch pages 1-2), where some may be deposited in depressions in the cookies’ surface, as shown in the picture on page 1 of Grumpyshoneybunch.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Grumpyshoneybunch as applied in the rejection of claims 1, 3, 7, 9, 10 and 16 under 35 USC 102 above, and further in view of NPL Hamel, “Simple Cookie Glaze” (from https://www.kingarthurbaking.com/blog/2015/12/05/simple-cookie-glaze).

Regarding claim 2: Grumpyshoneybunch discloses making and decorating cookies with glaze and edible piece goods, but fails to disclose adjusting the physicochemical property of the binding agent; However, Hamel discloses when making glaze and the glaze, of adding additional confectioners’ sugar if the glaze is too thin, and of adding additional milk if the glaze is too thick (see Hamel page 2); Therefore, it would have been obvious to a skilled artisan when the application was filed to have modified Grumpyshoneybunch and to have added additional confectioners’ sugar and/or milk to the glaze in order to attain glaze with desired viscosity, and thus arrive at the claimed limitations.

Claim 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grumpyshoneybunch as applied in the rejection of claims 1, 3, 7, 9, 10 and 16 under 35 USC 102 above, and further in view of NPL “Automatic Rotating Glaze Spraying Machine” (‘Bakon’) (from https://www.Bakon.com/bakery-equipment/spraying-machines/automatic-rotating-glaze-spraying-machine/).

Regarding claims 4-5 and 8: Grumpyshoneybunch discloses making and decorating cookies with glaze and edible piece goods, where the glaze is applied by deeping the cookies in the glaze (see Grumpyshoneybunch page 2), but fails to disclose applying the glaze via a profiled spreading tool, or a sprayer; However, Bakon discloses a continuous glaze spraying machine that sprays glaze onto conveyed baked goods from multiple sprayers at angles that at least encompass the angles recited in claim 4, to surfaces that extend beyond the conveyed baked goods, as it provides beautiful products and allows to work economically and competitively (see Bakon pages 1-2). Therefore, it would have been obvious to a skilled artisan at the time the application was filed and desired to mass produce the cookies, to have modified Grumpyshoneybunch and to have used the glaze spraying machine in Bakon to economically and competitively produce the cookies, and thus arrive at the claimed limitations.
Moreover, regarding claim 5: Given the fact Bakon discloses applying the glaze on only one side (see Bakon picture on page 1), modifying Grumpyshoneybunch in view of Bakon will clearly render glaze that is not applied to any cookie surface that is not between the cookie and the sprinkles. Accordingly, the step of removing the glaze from surfaces not between the cookie and the sprinkles is met by the process in Grumpyshoneybunch in view of Bakon.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grumpyshoneybunch as applied in the rejection of claims 1, 3, 7, 9, 10 and 16 under 35 USC 102 above, and further in view of NPL “Guide to Using Decorative Sugars and Sprinkles” (‘Crocker’) (from https://www.bettyCrocker.com/how-to/tipslibrary/baking-tips/guide-to-using-decorative-sugars-and-sprinkles).

Regarding claim 6: Grumpyshoneybunch discloses a method of making and decorating cookies comprising baking the cookies, cooling the baked cookies, depositing a binding agent (i.e., glaze) to the cookies while the cookies are still warm, applying at least one edible piece good (i.e., sprinkles) to the top of the fresh glaze (i.e., binding agent) and setting the coated cookies on a cooling rack for curing/cooling in ambient temperature until the glaze sets (Grumpyshoneybunch pages 1-2), but fails to disclose shaking off, blowing off and/or suctioning out inadequately bonded sprinkles; However, Crocker discloses shaking off inadequately bonded sprinkles (i.e., excess sprinkles) is well known and conventional in the cookies decorating art (see Crocker page 3). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have shaken off any inadequately bonded sprinkles and reuse them if desired, as conventionally done in the art, and thus arrive at the claimed limitations.

Response to Arguments
Applicant’s arguments, see pages 7-8 of the “Remarks”, filed on March 7th 2022, with respect to the rejections of claims 1-5 and 7-10 under 35 USC §102, and the Grumpyshoneybunch, Hamel, Bakon and Crocker (see discussion above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792